Exhibit 10.12


Summary of Director Compensation


Description
Amount*
 
Annual Retainer
 
 
$20,000
Fee per meeting for attendance (in person or telephonically) at any of the five
(5) regularly scheduled Board meetings
 
$3,000
Annual Restricted Stock Award
 
$100,000
Lead Independent Director
 
$ 12,500
Annual Audit Committee Chair Fee
 
$10,000
Annual Compensation Committee Chair Fee
 
$5,000
Annual Nominating/Corporate Governance Committee Chair Fee
 
$2,500
Fee per meeting for attendance (in person or telephonically) at any meeting of
the Board called to address a significant issue(s) outside of the normal course
of business
 
$2,500 per meeting
Fee per meeting for attendance (in person or telephonically) at any committee
meeting called to address a significant issue(s) outside of the normal course of
business
$1,250 per meeting

_______________
*  The compensation referred to in the above table is only available to
independent directors.